Case 19-21614-jrs      Doc 57     Filed 12/12/19 Entered 12/12/19 08:03:29           Desc Main
                                  Document      Page 1 of 7




  IT IS ORDERED as set forth below:



  Date: December 11, 2019
                                                    _____________________________________
                                                                James R. Sacca
                                                          U.S. Bankruptcy Court Judge

 _______________________________________________________________




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                GAINESVILLE DIVISION

 In Re:                                           CASE NO. 19-21614-JRS

 LIFE AMBULANCE SERVICES, INC.,                   CHAPTER 11

                Debtor.


                            ORDER GRANTING
             DEBTOR’S MOTION FOR AUTHORITY TO SELL VEHICLES
             PURSUANT TO SECTION 363 OF THE BANKRUPTCY CODE

       This matter came before the Court on December 5, 2019 for hearing (the “Hearing”) on

the Motion of the Debtor for Authority to Sell Vehicles Pursuant to Section 363 of the Bankruptcy

Code (the “Motion”). Upon consideration of the Motion, representations of counsel at the Hearing,

and all other matters of record; and it appearing that this Court has jurisdiction to consider the

Motion pursuant to 28 U.S.C. §§ 157 and 1334; and it appearing that venue of this chapter 11 case
Case 19-21614-jrs            Doc 57       Filed 12/12/19 Entered 12/12/19 08:03:29                     Desc Main
                                          Document      Page 2 of 7


and the Motion in this district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing

that this matter is a core proceeding pursuant to 28 U.S.C. § 157(b); and this Court having

determined that the relief requested in the Motion is in the best interests of the Debtor, its estate,

creditors, and other parties-in-interest; and it appearing that proper and adequate notice of the

Motion has been given and that no other or further notice is necessary; and after due deliberation

thereon; and good and sufficient cause appearing therefor,

          IT IS HEREBY ORDERED THAT:

          1.        For the reasons set forth on the record at the Hearing, the Motion is GRANTED as

set forth herein.1

          2.        The Debtor is authorized, but not directed, to sell any and all of the Unencumbered

Vehicles to one or more buyers for fair market value.

          3.        The Debtor is authorized, but not directed, to sell any and all of the Financed

Vehicles to one or more buyers for fair market value, subject to the following provisions:

               a.      AF Vehicle Collateral. The Debtor is authorized, but not directed, to sell that

                       certain 2017 Ford Transit 250 2700 Ambulance which was financed by

                       Advantage Funding Commercial Capital Corp. (“Advantage Funding”), VIN

                       # 1FDYR2CM5HKA02700 (the “AF Vehicle Collateral”) to one or more

                       buyers for no less than the minimum release price of $42,000 in net sale

                       proceeds (the “AF Minimum Release Price”), or as may be otherwise

                       consented to in writing by Advantage Funding. In the event that the Debtor

                       receives an offer from a buyer to purchase the AF Vehicle Collateral for less

                       than the AF Minimum Release Price, the Debtor may present such offer to



1
    All capitalized terms not defined herein shall have the meanings ascribed to them in the Motion.


                                                         ~2~
Case 19-21614-jrs   Doc 57    Filed 12/12/19 Entered 12/12/19 08:03:29            Desc Main
                              Document      Page 3 of 7


               Advantage Funding’s counsel, Sean A. Gordon, in writing for consideration,

               and Advantage Funding shall have five (5) business days to either accept or

               reject the offer. If Advantage Funding rejects or fails to respond to such offer

               within five (5) business days, the Debtor may file an emergency motion to sell

               the AF Vehicle Collateral, which the Court may hear on an expedited basis

               following three (3) business days’ notice to Advantage Funding and opportunity

               to object. Advantage Funding acknowledges and agrees that any net sale

               proceeds in excess of the Minimum Release Price shall inure to the benefit of

               the Debtor’s estate and shall not be subject to Advantage Funding’s asserted

               lien upon the AF Vehicle Collateral and proceeds thereof. Unless otherwise

               consented to in writing by Advantage Funding, if the AF Vehicle Collateral is

               sold in an amount that is equal to or greater than Minimum Release Price, the

               Debtor’s right to surcharge the AF Vehicle Collateral under Section 506(c) shall

               be deemed forever waived. Any sale of the AF Vehicle Collateral for less than

               the Minimum Release Price shall be subject to the rights of Advantage Funding

               to credit bid pursuant to 11 U.S.C. § 363(k), which are expressly reserved.

         b.    TCF Vehicles. The Debtor is authorized, but not directed, to sell the two

               Financed Vehicles (the “TCF Vehicles”) for which the Lender is TCF National

               Bank (“TCF”) without obtaining TCF’ s prior approval only if TCF will receive

               $40,000.00 in net sale proceeds as to each Financed Vehicle or $80,000.00 for

               both vehicles after deducting all fees and any applicable surcharges under 11

               U.S.C. § 506(c) (the “TCF Minimum Release Price”). In the event that the

               Debtor receives an offer from a buyer to purchase either of the TCF Vehicles




                                           ~3~
Case 19-21614-jrs   Doc 57     Filed 12/12/19 Entered 12/12/19 08:03:29              Desc Main
                               Document      Page 4 of 7


               for less than the TCF Minimum Release Price, the Debtor may present such

               offer to TCF’s counsel, Arthur A. Ebbs, in writing for consideration, and TCF

               shall have five (5) business days to either accept or reject the offer. If TCF does

               not accept or reject such offer, it shall be deemed accepted by TCF, and Debtor

               may sell either of the TCF Vehicles if the proposed sales price is for no less

               than fair market value.

         c.    BFG Vehicle. The Debtor is authorized, but not directed, to sell one (1) 2017

               Ford Transit 250 VIN#1FDYR2CM4HKB43273 (the “BFG Vehicle”),

               financed by BFG Corporation d/b/a Byline Financial Group, successor in

               interest to Blue Bridge Financial, LLC (“BFG”), without obtaining BFG’s prior

               approval provided BFG receives net proceeds of $45,000.00 after deducting all

               fees, expenses, costs, and any applicable surcharges under 11 U.S.C. § 506(c)

               (the “BFG Minimum Release Price”). In the event that the Debtor receives

               an offer from a buyer to purchase the BFG Vehicle for less than the BFG

               Minimum Release Price (“Best Offer”), the Debtor may present such offer to

               BFG’s counsel, Deborah S. Ashen, in writing for consideration, and BFG shall

               have five (5) business days to either accept or reject the same. If BFG does not

               accept or reject the Best Offer, provided the Best Offer is not less than Fair

               Market Value for the BFG Vehicle (as defined herein), the Best Offer shall be

               deemed accepted by BFG, and Debtor may sell the BFG Vehicle for the amount

               of the Best Offer. The Fair Market Value of the BFG Vehicle shall be defined

               as the price obtainable for the BFG Vehicle in an arm’s length sale between

               informed and willing parties, neither under compulsion to contract, for the sale




                                            ~4~
Case 19-21614-jrs       Doc 57     Filed 12/12/19 Entered 12/12/19 08:03:29            Desc Main
                                   Document      Page 5 of 7


                   of the BFG Vehicle utilizing the assumption that the BFG Vehicle is

                   operational. Debtor acknowledges and agrees that any net sale proceeds in

                   excess of the BFG Minimum Release Price shall inure to the benefit of BFG up

                   to the amount of BFG’s claim. Any sale of the BFG Vehicle shall be on an “as

                   is” and “where is” basis, without any representations or warranties, including

                   but not limited to any warranties of merchantability or fitness for a particular

                   purpose.

       4.      Within 14 days of any sale pursuant to this Order, the Debtor shall file a report of

sale with the Court indicating (a) the Vehicle sold, (b) the buyer of such Vehicle, and (c) the

amount of proceeds received in exchange for each Vehicle sold.

       5.      With respect to the Financed Vehicles, including without limitation the AF Vehicle

Collateral, the TCF Vehicles , and the BFG Vehicle, any valid lien or security interest held by any

party shall attach to the proceeds received in exchange for any such Vehicle, except as otherwise

provided herein.

       6.      Except as otherwise set forth above, the Court makes no determination at this time

regarding any surcharge of collateral pursuant to section 506(c) of the Bankruptcy Code, and all

parties’ rights with respect thereto are preserved.

       7.      The Debtor is authorized to take all actions and to execute and deliver all documents

and instruments necessary to implement the relief granted in this Order.

       8.      The provisions of Federal Rule of Bankruptcy Procedure 6004(h) are hereby

waived, and this Order shall be effective immediately upon entry.

       9.      The Court retains jurisdiction with respect to all matters arising from or related to

the implementation or interpretation of this Order.




                                                ~5~
Case 19-21614-jrs    Doc 57       Filed 12/12/19 Entered 12/12/19 08:03:29   Desc Main
                                  Document      Page 6 of 7


                                  ### END OF ORDER ###

Prepared and presented by:

ROUNTREE LEITMAN & KLEIN, LLC

/s/ Benjamin R. Keck
William A. Rountree, Ga. Bar No. 616503
Benjamin R. Keck, Ga. Bar No. 943504
Century Plaza I
2987 Clairmont Road, Suite 175
Atlanta, Georgia 30329
(404) 584-1238 Telephone
wrountree@rlklawfirm.com
bkeck@rlklawfirm.com
Attorneys for the Debtor

Consented to by:

/s/ Sean A. Gordon
Sean A. Gordon
Georgia Bar No. 777350
THOMPSON HINE LLP
Two Alliance Center, Suite 1600
3560 Lenox Road
Atlanta, Georgia 30326
Telephone: 404-541-2900
Facsimile: 404-541-2905
Attorneys for Advantage Funding
Commercial Capital Corp.


Consented to by:

/s/ Arthur A. Ebbs
Arthur A. Ebbs
Georgia Bar No. 416181
Womble Bond Dickinson (US) LLP
Atlantic Station
271 17th Street, NW
Suite 2400
Atlanta, GA 30363-1017
d: 404-888-7453
e: Arthur.Ebbs@wbd-us.com
Attorneys for TCF National Bank




                                            ~6~
Case 19-21614-jrs      Doc 57     Filed 12/12/19 Entered 12/12/19 08:03:29       Desc Main
                                  Document      Page 7 of 7



Consented to by:

/s/ Deborah S. Ashen
Deborah S. Ashen
Illinois Bar Number 6200415
Ashen/Faulkner
217 N. Jefferson Street
Suite 601
Chicago, IL 60661
Direct Dial: (312) 506-4516
E-mail: dsa@ashenlaw.com
General Office: (312) 655-0800
Fax#: (312) 655-0801
Attorneys for BFG Corporation
d/b/a Byline Financial Group




                                         Distribution List

Benjamin R. Keck
Century Plaza I
2987 Clairmont Road, Suite 175                       Arthur A. Ebbs
Atlanta, Georgia 30329                               Womble Bond Dickinson (US) LLP
                                                     Atlantic Station
David S. Weidenbaum                                  271 17th Street, NW, Suite 2400
Office of the United States Trustee                  Atlanta, GA 30363-1017
Suite 362, Richard B. Russell Building
75 Ted Turner Drive, SW                              Deborah S. Ashen
Atlanta, Georgia 30303                               Ashen/Faulkner
                                                     217 N. Jefferson Street
Sean A. Gordon                                       Suite 601
THOMPSON HINE LLP                                    Chicago, IL 60661
Two Alliance Center, Suite 1600
3560 Lenox Road
Atlanta, Georgia 30326




                                               ~7~
